DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 31-53 and 55-64 are pending.
3.	Claims 31-53 and 55-64 are examined herein.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
Claim Objections
5.	The claims are objected to because the newly added claims comprise an unnumbered claim that follows new claim 62. The unnumbered claim is drawn to a method of claim 46, and for the purpose of the examination is examined as claim “64.” Appropriate correction is required. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 31-36, 40-45, 50-53, 55-57, 59 and 60 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Collavo (PhD Thesis, University of Padova, January 2008).  Applicant's arguments filed on April 19, 2021 have been fully considered but they are not persuasive.
	The claims are directed to a non-genetically engineered, plant comprising a mutagenized rice ACCase nucleic acid encoding a mutagenized rice plastidic ACCase having a substitution at position 1,781 (in the Alopecurus myosuroides numbering) with a valine, threonine, or alanine, and comprising a phenotype of increased tolerance to ACCase inhibiting herbicides, wherein said plant has tolerance to 100 g ai/ha cycloxydim.  The claims are drawn to a method for controlling weeds and to a rice plant, further comprising residue from an herbicide composition. 

	With regard to the recitation “comprising … upon expressing said ACCase, a phenotype of increased ACCase-inhibiting herbicide tolerance as compared to a corresponding wild-type plant,” it is given its broadest reasonable interpretation as encompassing any ACCase inhibiting herbicide and any level of tolerance to said herbicide, so long as said level is higher than that of the wild-type plant.  Similarly, the newly added limitation “wherein said plant has tolerance to 100% g/ha cycloxydim” encompasses any level of tolerance under any conditions. 
	Raymer et al teach plants comprising nucleic acid and amino acid sequences of plastidic ACCases that comprise a valine or an alanine substitution at position 1,781, said substitutions conferring resistance to ACCase inhibitors, including wherein said plants are non-transgenic (paragraphs 0078-0080 on pg. 8; Table C on pg. 8; see also paragraph 0005 on pg. 1; claims 1-8 and 11).  Raymer et al teach that an isoleucine to leucine substitution at position 1,781 confers resistance to herbicides (paragraph 0008, 0015, 0079, and 0091, for example).  
Raymer et al teach a method of controlling weeds in the vicinity of a herbicide resistant plant comprising said mutant ACCase, said method comprising contacting the herbicide resistant plant with an ACCase inhibitor herbicide (paragraphs 0016-0018 on 
Raymer et al teach that mutations at I1,781 “can include, but not limited to leucine, alanine, valine, cysteine, aspartic acid, glycine, arginine, and glutamic acid” (paragraph 0079; Table C). 
	Raymer et al do not expressly teach a rice plant comprising a mutagenized ACCase with a substitution at position 1,781, other than isoleucine to leucine, wherein said plants are tolerant to haloxyfop, cycloxydim and tepraloxydim.  Raymer et al do not expressly teach a rice plant, wherein said mutagenized ACCase comprises a threonine at position 1,781. 
Delye et al teach that in chloroplastic ACCases from grasses, the domain encompassing position 1,781 (including the I1,781 in sensitive ACCases) is highly conserved, and teach that the leucine substitution confers herbicide resistance.  Delye et al teach universal PCR primers for sequencing of grass chloroplastic ACCases (Abstract; Fig. 2 on pg. 327). 
Collavo teaches that in Phalaris paradoxa, the presence of a valine at position 1,781 of the plastidic ACCase conferred resistance to haloxyfop and cycloxydim; and that in Alopecurus myosuroides, the presence of leucine conferred resistance to tepraloxydim, among other CHDs and APPs (Table II on page 22; paragraph spanning pages 41 and 42) 

Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (Hawkes et al, claims 1, 6, 8).  Hawkes et al teach applying said method to rice (Hawkes et al, claim 16).  Hawkes et al teach using the resultant plants in a method of controlling weeds, which comprises applying to the field where said plants are growing a herbicide to which said plants have been rendered resistant (Hawkes et al, claims 18 and 19). 
Okuzaki et al teach successfully using the method of chimeric oligonucleotide-based site-specific mutagenesis method to introduce herbicide resistance-conferring point mutations into rice genome (Okuzaki et al, Abstract; pg. 512, left col.).  Okuzaki et al teach that the “[chimeric oligonucleotide]-directed gene targeting is feasible in rice and creates opportunities for ... the manipulation of agricultural traits in rice” (pg. 512, left col.). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the mutagenesis methods of Suzuki et al or Hawkes et al to modify a rice plant (or its seeds) by introducing a valine or alanine substitution taught by Raymer et al, or the valine substitution taught by Collavo, in position 1,781 of a plastidic ACCase gene of said rice plant.  It would have been obvious to apply said method to any rice ACCase including any ACCase isolated using 
With regard to the rice plant of claims 55-57, given the importance of position 1,781 for herbicide tolerance (as taught by Raymer et al, Collavo et al, and Delye et al), the fact that the isoleucine and valine substitutions at said position confer herbicide tolerance, the limited number of possible amino acid substitutions (19), and the express and open-ended suggestion of Raymer et al to mutate said residue into others, it would have been prima facie obvious to try and mutate Ile1,781 into every other amino acid, including those whose physico-chemical properties differ from isoleucine, such as threonine, and screen the resultant mutants for tolerance to known ACCase inhibitors.  It would have been obvious to the methods of Hawkes et al or Suzuki et al to mutate said residue or introduce said substitutions onto the rice ACCase. 
It would have been prima facie obvious to use the resultant plants or seeds in a method of weed control using the steps and herbicides taught by Hawkes et al and Raymer et al.  It would have been also obvious to use any of the standard cyclohexanedione or aryloxyphenoxypropanoate herbicides, such as, for example, fenoxaprop taught by Raymer et al.  The resultant plant used in said method would comprises residue from the herbicide composition. 
The property of herbicide tolerance, including resistance to haloxyfop, cycloxydim, and tepraloxydim, would have been a property naturally flowing from the structure of the resultant plants, and given the teachings of Raymer et al and Collavo, that property would not have been unexpected.  “The fact that appellant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
One would have been motivated to combine the above teachings, given the agronomic desirability of rice plants resistant to ACCase inhibitors, and particularly in view of the teachings of Delye et al and Collavo.  Because Suzuki et al successfully applied their MNU-based TILLING method to rice, one would have had reasonable expectation of success in applying that method to rice.  Similarly, given that Hawkes et al teach applying chimeric oligonucleotide-based mutagenesis to make herbicide-resistant rice comprising a mutant ACCase, and given that Okuzaki et al successfully confirmed the feasibility of such a method, one would have had a reasonable expectation of success.  

8.	Claims 37-39, 46-49, and claim 58 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Collavo (PhD Thesis, University of Padova, January 2008), as applied to claims 31-36 and 42 above, and further in view of Shaner et al (US Patent 6,281,168, issued on August 28, 2001) and McCutchen et al (US Patent Publication 2007/0074303).  Applicant's arguments filed on April 19, 2021 have been fully considered but they are not persuasive. It is noted that in the previous Office . 
	The claims is drawn to the rice seed of claim 35, further comprising a seed treatment which comprises a herbicidal composition, including wherein said composition comprising an aryloxyphenoxypropanoate or a cyclohexanedione herbicide.  The claims are drawn to a method of controlling weeds using a rice seed treated with a herbicidal composition. 
The teachings of Raymer et al, Delye et al, Okuzaki et al, Suzuki et al, Hawkes et al, and Collavo are set forth above.  These references do not expressly teach a rice seed comprising a rice seed treatment, wherein the treatment comprises an herbicidal composition.
Shaner et al teach applying a mixture that comprises herbicidally effective amounts of an ACCase inhibitor to rice seeds (Shaner et al, claims 1, 2, 6, and 13).  
McCutchen et al teach a method of pre-emergent weed control, comprising coating a seed with an effective amount of a herbicide or a combination of herbicides (paragraphs 0276-0277).  
At the time the invention was made, it would have been prima facie obvious to modify the ACCase inhibitor resistant seeds and the method of controlling weeds made obvious by the teachings of Raymer et al, Delye et al, Okuzaki et al, Suzuki et al, Hawkes et al, and Collavo, and apply an ACCase inhibitor, such as those taught by Raymer et al or Collavo, to a said seeds as a treatment, as taught by Shaner et al=, and to use said treated seeds in a method of weed control, as taught by McCutchen et al, .  

9.	Claims 61 and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Collavo (PhD Thesis, University of Padova, January 2008), as applied to claims 31 and 42 above, and further in view of Pallett et al (US Patent 7,250,561, issued July 31, 2007). 
	The claims are drawn to the rice plant of claim 31 and the method of claim 42, wherein the rice plant comprises a trait of resistance to a bacterial, fungal or viral disease. 
	The teachings of Raymer et al, Delye et al, Suzuki et al, Okuzaki et al, and Collavo et al, are set forth above. In addition, Raymer et al teaches a method of plant breeding to combine ACCase inhibitor resistance with a disease, insect or pest resistance (paragraph 0105; claim 35). 
	The references do not expressly teach the trait of bacterial, fungal, or viral disease tolerance. 
	Pallett et al teach combining, in the same plant, a transgene conferring tolerance to an herbicide with a transgene conferring resistance to fungal or microbial diseases (col. 2, lines 49-60).
prima facie obvious to one of ordinary skill in the art to modify the rice plant of claim 31 or the rice plant used in the method of claim 42, using the teachings of Pallett et al and introduce a trait of tolerance to a pathogen, including a bacterial or a fungal pathogen into said plant.  One would have been motivated to do so to make the plant more agronomically advantageous, and in view of the express suggestion of Raymer et al and Pallett et al. 

10.	Claims 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), Collavo (PhD Thesis, University of Padova, January 2008), Shaner et al (US Patent 6,281,168, issued on August 28, 2001) and McCutchen et al (US Patent Publication 2007/0074303), as applied to claim 46, and further in view of Pallett et al (US Patent 7,250,561, issued July 31, 2007). 
	The claims are drawn to the method of claim 46 further comprising growing the rice plant from said seed, wherein the seed comprises a trait of tolerance to a bacterial, fungal or viral disease; or wherein the seed is harvested from a progeny plant comprising the ACCase nucleic acid encoding the rice plastidic ACCase having a valine, threonine or alanine substitution at position 1781, and a trait of tolerance to a bacterial, fungal, or viral disease. 

	The teachings of Raymer et al, Delye et al, Suzuki et al, Okuzaki et al, and Collavo et al, Shaner et al, and McCutchen et al are set forth above. In addition, Raymer et al teaches a method of breeding to combine ACCase inhibitor resistance with a disease, insect or pest resistance (paragraph 0105; claim 35). 
The references do not expressly teach the trait of bacterial, fungal, or viral disease tolerance. 
Pallett et al teach combining, in the same plant, a transgene conferring tolerance to an herbicide with a transgene resistance to fungal or microbial diseases (col. 2, lines 49-60). 
At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the seed used in the method of claim 46, using the teachings of Pallett et al and introduce a trait of tolerance to a pathogen, including a bacterial or a fungal pathogen into said seed.  One would have been motivated to do so to make the plant more agronomically advantageous, and in view of the express suggestion of Raymer et al and Pallett et al.  Growing a rice plant from said seed would have been obvious as matter of standard industry practice.
Response to Arguments. 
Applicant argues that Raymer et al is not prior art under 35 U.S.C. 103(c)(2) in view of a joint research agreement between an assignee in Raymer et al and the assignee in the instant application (page 8 of the Remarks). This is not found to be persuasive.  Applicant has 
Applicant argues that Raymer et al do not teach a rice plant and teach eight different positions in the ACCase that can be substituted, and that the selection of the alanine or valine substitution is based on impermissible hindsight.  Applicant argues that Raymer et al do not teach a threonine substitution (page 9).  Applicant argues that the prior art and the invention must be considered as a whole, and argues a large number of references (pages 10-11).  
Applicant’s argument is not found to be persuasive.  To the extent that Applicant’s Remarks reiterate the previously submitted arguments, they were addressed in the previous Office Action and remain unpersuasive for the reasons of record.  For example, the Declaration an Declaration of Luke (Scots) Llewellyn Mankin, filed under 37 C.F.R. 1.132 was fully considered and addressed in the previous Office Actions and found insufficient to overcome the instant rejection.  
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is not disputed that Raymer et al do not expressly teach a rice plant comprising the mutant ACCase having a valine, alanine, or threonine substitution at relative position 1,781.  This, however, does not make the argument persuasive, as said plant would have been obvious in view of the combined teachings of the cited art, as set forth above.  
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the instant case, the basis for the prima facie finding of obviousness does not include any knowledge gleaned only from Applicant’s disclosure.  For example, position I1,781 in ACCase, as well as its role in herbicide tolerance are well-characterized in multiple grass species.  Mutating it into an alanine and valine is expressly suggested by Raymer et al.  Mutating it into a threonine would have been obvious as well, as set forth above.  The fact that Raymer et al teach additional positions in the ACCase that could be mutated to confer herbicide tolerance, does not make mutating position 1,781 any less obvious.  The Examiner notes that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The rejection is maintained. 
Conclusion
11.	No claims are allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662